Case 2:85-cv-04544-DMG-AGR Document 684 Filed 09/24/19 Page 1 of 4 Page ID #:33595



     1   CENTER FOR HUMAN RIGHTS AND
     2   CONSTITUTIONAL LAW
         Peter A. Schey (Cal. Bar No. 58232)
     3   Carlos Holguín (Cal. Bar No. 90754)
     4   Rachel Leach (D.C. Bar No. 1047683)
         256 South Occidental Boulevard
     5   Los Angeles, CA 90057
     6   Telephone: (213) 388-8693
         Facsimile: (213) 386-9484
     7   Email:pschey@centerforhumanrights.org
     8         crholguin@centerforhumanrights.org
               rleach@centerforhumanrights.org
     9
         Attorneys for Plaintiffs
    10   Listing continues on next page
    11
    12                          UNITED STATES DISTRICT COURT
    13                         CENTRAL DISTRICT OF CALIFORNIA
    14                                    WESTERN DIVISION
    15
    16   Jenny Lisette Flores., et al.,             Case No. CV 85-4544-DMG-AGRx
    17                    Plaintiffs,               REPORT ON CLASS MEMBER
                                                    OBJECTIONS TO PLAINTIFFS’
    18         v.                                   MOTION FOR AWARD OF
                                                    ATTORNEYS’ FEES
    19   William Barr, Attorney General of the
         United States, et al.,                     Hearing: October 11, 2019 9:30 AQM
    20
                          Defendants.               [HON. DOLLY M. GEE]
    21
    22
    23
    24
    25
    26
    27
    28
                                                                 REPORT ON CLASS MEMBER OBJECTIONS
                                                                 TO PLAINTIFFS’ MOTION FOR AWARD OF
                                                                                    ATTORNEYS’ FEES
                                                                              CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 684 Filed 09/24/19 Page 2 of 4 Page ID #:33596



     1   USF SCHOOL OF LAW IMMIGRATION CLINIC
     2   Bill Ong Hing (Cal. Bar No. 61513)
         2130 Fulton Street
     3   San Francisco, CA 94117-1080
     4   Telephone: (415) 422-4475
         Email: bhing@usfca.edu
     5
         LA RAZA CENTRO LEGAL, INC.
     6
         Stephen Rosenbaum (Cal. Bar No. 98634)
     7   474 Valencia Street, #295
         San Francisco, CA 94103
     8
         Telephone: (415) 575-3500
     9
         ORRICK, HERRINGTON & SUTCLIFFE LLP
    10
         Kevin Askew (Cal. Bar No. 238866)
    11   777 South Figueroa Street, Suite 3200
         Los Angeles, CA 90017
    12
         Telephone: (213) 629-2020
    13   Email:      kaskew@orrick.com
    14
         ORRICK, HERRINGTON & SUTCLIFFE LLP
    15   Elyse Echtman
         Shaila Rahman
    16
         51 West 52nd Street
    17   New York, NY 10019-6142
         Telephone: 212/506-3753
    18
         Email: eechtman@orrick.com, sdiwan@orrick.com
    19
    20   THE LAW FOUNDATION OF SILICON VALLEY
         LEGAL ADVOCATES FOR CHILDREN AND YOUTH
    21   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
    22   Katherine H. Manning (Cal. Bar No. 229233)
         Annette Kirkham (Cal. Bar No. 217958)
    23   4 North Second Street, Suite 1300
    24   San Jose, CA 95113
         Telephone: (408) 280-2437
    25   Email: jenniferk@lawfoundation.org,
    26   kate.manning@lawfoundation.org
         annettek@lawfoundation.org
    27
    28
                                                              REPORT ON CLASS MEMBER OBJECTIONS

                                            - ii -            TO PLAINTIFFS’ MOTION FOR AWARD OF
                                                                                 ATTORNEYS’ FEES
                                                                           CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 684 Filed 09/24/19 Page 3 of 4 Page ID #:33597



     1          In accordance with the Court’s Order Re Joint Proposal for Notice to Flores
     2
         Class Members of Plaintiffs’ Amended Motion for Award of Attorneys’ Fees [Dkt.
     3
     4   #613], on August 15, 2019 and August 16, 2019 Defendants’ posted the Court

     5   approved notices in both English and Spanish at Dilley and Berks Immigration and
     6
         Customs Enforcement family residential facilities and thereafter the notices
     7
     8   remained posted for 30-days. See Declaration of Peter Schey, Exhibit 1, at ¶ 2

     9          Plaintiffs’ class counsel have not received any objections to Plaintiffs’
    10
         Amended Motion for Award of Attorneys’ Fees or to the award of attorneys’ fees.
    11
    12   Id. at ¶ 3.
    13
    14                                    Respectfully submitted,
    15
    16   Dated: September 24, 2019         /s/Peter Schey
    17                                     Class Counsel for Plaintiffs
                                           CENTER FOR HUMAN RIGHTS AND
    18                                     CONSTITUTIONAL LAW
    19                                     Peter A. Schey
                                           Carlos Holguín
    20                                     Rachel Leach
    21
    22
    23   ///
    24
    25
    26
    27
    28
                                                                        REPORT ON CLASS MEMBER OBJECTIONS

                                                  -1-                   TO PLAINTIFFS’ MOTION FOR AWARD OF
                                                                                           ATTORNEYS’ FEES
                                                                                     CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 684 Filed 09/24/19 Page 4 of 4 Page ID #:33598



     1                               CERTIFICATE OF SERVICE
     2            I, Peter Schey, declare and say as follows:
     3            I am over the age of eighteen years of age and am not a party to this action. I
     4   am employed in the County of Los Angeles, State of California. My business
     5   address is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and
     6   state.
     7            On September 24, 2019 I electronically filed the following document(s):
     8
                  • REPORT ON CLASS MEMBER OBJECTIONS TO PLAINTIFFS’
     9              MOTION FOR AWARD OF ATTORNEYS’ FEES
    10
         with the United States District Court, Central District of California by using the
    11
         CM/ECF system. Participants in the case who are registered CM/ECF users will be
    12
         served by the CM/ECF system.
    13
    14                                                                 /s/Peter Schey
                                                                       Attorney for Plaintiffs
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28                                                           REPORT ON CLASS MEMBER OBJECTIONS TO
                                                                 PLAINTIFFS’ MOTION FOR AWARD OF
                                                                 ATTORNEYS’ FEES

                                                                                    CV 85-4544-DMG-AGRX
